Citation Nr: 0912859	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-28 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
patellofemoral syndrome.

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach ulcers.

4.  Entitlement to service connection for cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, it appears that the Veteran has raised 
additional claims that have not been previously adjudicated 
by the RO.  Specifically, in March 2005, the Veteran 
attributed his hemorrhoids to active duty service and also 
claimed that he hears a "buzzing" in his left ear. 

Additionally, since the case has been certified to the Board, 
the Veteran has also submitted a new claim for a total 
disability rating based on individual unemployability (TDIU) 
in August 2008.  Therefore, these issues are referred back to 
the RO for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.

Here, after this case was certified to the Board, the Veteran 
submitted a decision from the SSA determining that he has 
been disabled beginning January 1, 2007.  However, the 
evidence considered by the SSA is not included in the file.  
As SSA records may be relevant to the claim on appeal, the RO 
should obtain them.

Additionally, in his September 2006 appeal Form VA-9, the 
Veteran stated that he had received continuous treatment from 
VA medical centers in Tampa and Brooklyn for his stomach 
disorder since the time he was discharged from active duty in 
June 1980.  However, the earliest records available in the 
claims file are from January 1999.  Therefore, another 
attempt should be made to acquire these records.  

Finally, with respect to the Veteran's February 2007 claim 
for a cervical spine disorder, which was denied in October 
2007, a Notice of Disagreement (NOD) was submitted by the 
Veteran in January 2008.  However, no Statement of the Case 
(SOC) was issued in response to this NOD.  

For this issue, the proper action is to REMAND the issue to 
the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) ("[t]hus, the next step was for 
the RO to issue an SOC on the denial of the . . . claim, and 
the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Obtain VA outpatient treatment records 
from the Brooklyn and Tampa VAMCs for the 
period from June 1980 to January 1999.  
Associate any evidence obtained with the 
claims folder.

3.  Issue an SOC on the issue of 
entitlement to service connection for a 
gastrointestinal disorder.  

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the claims remain 
denied, provide the Veteran with a 
supplemental statement of the case 
(covering all evidence received since 
issuance of the June 2007 supplemental 
statement of the case), and he should be 
given an opportunity to respond before the 
case is returned to the Board.

Regarding the cervical spine claim, the 
Veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from that particular 
determination.  If an appeal is perfected, 
then the case should be returned to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




